Citation Nr: 0719735	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  06-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for acid reflux disease, 
claimed as secondary to the veteran's service-connected 
irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 2002 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the RO in Hartford, Connecticut.

During her May 2007 Travel Board hearing, the veteran 
clarified that she was  seeking to continue her appeal only 
on the aforementioned service connection claim; she had also 
completed an appeal on the issue of entitlement to a higher 
evaluation for IBS.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A disability that is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2006).

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
VA recently added revised provisions of 38 C.F.R. § 3.310(b) 
to conform the regulation to the holding of Allen.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and does 
not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159(c)(4) (2006).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case, service connection currently is in effect for 
IBS, evaluated as 30 percent disabling.  A review of the 
record reveals that there is evidence that the veteran 
currently may have acid reflux disease and that this disease 
may be causally related to her service-connected IBS.  

During an August 2003 VA examination performed in her 
connection with her claim for entitlement to service 
connection for IBS, the veteran complained of acid reflux, 
heartburn, and indigestion.  Subsequently, at hearings in 
December 2004 and May 2007, the veteran testified that she 
had developed acid reflux disease as a result of the diet she 
maintained and medications she took to control her IBS.  

Additionally, a letter dated in May 2007 from the veteran's 
private gastroenterologist, Dr. Link, stated that she has had 
symptoms of gastroesophageal reflux since service and that 
those symptoms are interrelated with her IBS symptoms.  
Although Dr. Link did not provide a rationale for his 
opinion, he did indicate that a relationship existed between 
the veteran's IBS and her claimed acid reflux disease.

While the record contains some evidence suggesting that the 
veteran may have a current disability and that her disability 
may be related to her service-connected IBS, there is 
insufficient evidence to make a decision on the veteran's 
claim.  Therefore, VA must provide a medical examination in 
order to determine whether the veteran currently has acid 
reflux disease and whether that disease is related to her 
service-connected IBS or somehow otherwise related to 
military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate examiner, 
to determine the nature and etiology of 
her claimed acid reflux disease.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination and to 
note such review in his or her report.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to indicate whether 
the veteran currently has acid reflux 
disease and, if so, to include an 
appropriate diagnosis.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the current acid reflux 
disease, if present, was either caused or 
worsened by her service-connected IBS, or 
otherwise etiologically related to 
service.

2.  The RO then should readjudicate the 
claim for service connection for acid 
reflux disease, claimed as secondary to 
IBS, in light of the additional evidence 
obtained.  If this claim is not granted, 
send her and her representative a 
supplemental statement of the case (SSOC).  
Give them an opportunity to respond before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



